Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/16/2021, which was received 8/16/2021. Acknowledgement is made to the amendment to claims 16-18 to correct typographical errors. Applicant’s amendment and remarks have been carefully considered but were not persuasive, therefore, the previous rejection is restated below.                      


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 16 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and Mathematical calculations groupings of abstract ideas, including:

16.    A method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts.



Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 Mathematical concepts
mathematical relationships, mathematical formulas or equations, mathematical calculations.

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction that includes mathematical calculations.  That is, other than reciting that the generated display is a screen, and the steps are performed by the computing devices, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, calculate, generate and transmit” in the context of this claim encompasses managing personal behavior by teaching and following rules and instructions.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity and mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
16.    A method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans; and 
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts.
 


The additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a group of managers and interfaces on generic computing devices used for calculation and display of information, are recited at a high-level of generality (i.e., as generic computing devices performing a generic managerial functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computing devices).  For example, stating that the transmitting, calculating and displaying of information, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a data stores data makes computations and generates a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store data regarding user requirements and products and services available to the user as recommendations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 16 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 17 and 18 are a methods reciting similar functions as claim 16, and does not qualify as eligible subject matter for similar reasons.  

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US PG PUB 20030144936)  In view of Grizack et al. (US PG PUB 20060074788) and further in view of Ranft et al. (PG PUB 20160232546).

In regards to claim 16, Sloan discloses a method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory (Sloan, FIG 1):
receiving and storing, in a test-drive subsystem of the mobile computing device, user data (Sloan, abstract, user inputted financial data):
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service (Sloan, “External market data 126 includes market data relating to the product choices available to the user. The financial institution offering the service may use the automated coaching engine 114 to offer to the user specific financial products pertinent to the user's situation. This information may include other institutions products coaching engine 114 may be used to obtain information from those outside sources”, para 0033);
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type (Sloan, para 0087-0089, user selects coaching of 3 different scenarios);
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data (Sloan, para 0061, “Coaching engine rules repository 216 generates its advice using LifePath data 122 and user insight data 264. Alternatively the investment portfolio data from the portfolio modeling tool 262 triggers the coaching engines advise. In one embodiment of the invention, user insight data 264 includes transaction history, product or purchase history, as well as demographic information about the user.”);
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product suggestion business rules (Sloan, abstract, “the automated coaching system can analyses the impact of the recommended product on the user's financial model”);
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s) (Sloan, FIG 7, depicts an interface that provides portfolio suggestions);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive (;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user automated coaching system”);
wherein the step of applying test-drive business rules comprises: predicting the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans (Sloan, “The system further does a risk compliance to meet the with the user's personal investment profile 500. Furthermore, the new portfolio's growth and volatility are analyzed by the system and the automated coaching engine translates the effect of the swap on the portfolio performance in non technical natural language 502. If the user is satisfied with the resulting swap he may accept it 504. If he is unsatisfied with the security swap, he may reject it 506. In one embodiment of the present invention, the user may place an order to purchase the particular security through the financial modeling system”); and 
Sloan teaches an automated coaching system that can analyze the impact of a recommended product on a user’s financial model, but does not specifically mention providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection. Grizack teaches providing, by a product fit manager of the mobile computing device, user-
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes to compliance with the user's cash management or budgeting preferences and other financial action plans (Grizack, FIG 13); and 
The combination of Sloan and Grizack, (para 0072), teaches “Rules and algorithms for path selection modules 350, 450, 550 (described below) and Monte Carlo simulation modules 460, 560, and 660 (described below) also may reside on the data server 180”, but does not specifically mention wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to learning software is used to first cluster, then group, profiles and products, and then human experts match those profiles to products (without the creation of a decision tree algorithm) through a user interface to the machine learning software. As shown in FIG. 48, the user interface lists product clusters 1266 and customer profile clusters 1268 and provides the user the opportunity to modify, accept, or reject each of them. This process is used to aid, and may replace, the decision tree algorithm development for matching the optimal product to a profile”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Sloan, Grizack and Ranft, wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts as is taught by Ranft because this will allow for a better fit of the optimal product to the users profile and goals.

In regards to claim 17, the combination of Sloan, Grizack and Ranft teaches a method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:
receiving and storing, in a test-drive subsystem of the mobile computing device, user data:
receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product-suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);

providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment that includes a look-back period; a forward projection comprising data regarding whether and how the user can expect to be impacted by using the user selected product(s) or service(s) and the extent to which using the product would impact the user's cash management preferences, budget goals, or other financial action plans; or both a look-back period and a forward projection;
wherein the step of providing user-specific results comprises: displaying the user's absolute and relative changes in meeting the user's cash management or budgeting preferences; and
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts (see response to claim 16).

In regards to claim 18, the combination of Sloan, Grizack and Ranft teaches method to test-drive a product or service and provide user-specific results via a test-drive interactive component, comprising:
at a mobile computing device comprising a processor and memory:

receiving and storing, in the test-drive subsystem of the mobile computing device, product data from a provider, wherein such product data relates to a product or service;
receiving, by a user interface of the mobile computing device, user selection of at least one of a product type, or a service type;
applying, by a product suggestion manager of the mobile computing device, product-suggestion business rules to user data;
determining, by the product suggestion manager of the mobile computing device, at least one suggested product or service based on the applied product-suggestion business rules;
presenting, by the user interface of the mobile computing device, a test drive interface for the suggested product(s) or service(s);
receiving, by the user interface of the mobile computing device, user selection of at least one of the suggested product(s) or service(s) for test drive;
applying, by a product fit manager of the mobile computing device, test-drive business rules to user data for application in the test drive interface for the user selected product(s) or service(s);
wherein the step of applying test-drive business rules comprises: predicting the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences; and providing, by a product fit manager of the mobile computing device, user-specific results comprising a financial assessment 
wherein the step of providing user-specific results comprises: displaying the absolute and relative changes in the user's ability to complete other financial action plans or comply with other user preferences; and
wherein the product fit manager of the mobile computing device comprises computer-executable program instructions to employ numerical computations not replicable by hand in analog, regression analysis, multi-class classification algorithms, or clustering algorithms, prediction algorithms, decision trees, random forests, and gradient boosts (see response to claim 16).

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
USC 103 Arguments

Applicant merely states that the cited art does not teaches 6 bulleted features without any detail. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Applicant argues that “…the Non-Final Office Action’s reliance on Sloan’s disclosure is misplaced because the automated coaching system is for financial modeling and counseling irrespective of any test-drive business rule to user data for user selected product(s) or service(s). Sloan’s automated coaching system only outputs coaching advice, product configuration (i.e. product recommendation — see paragraph [0035]), or assessment of the effect on a financial plan based on personal financial data and external market data (e.g. see Sloan et al, claim 1). There is no disclosure whatsoever in Sloan regarding any method to test-drive a product or service, much less provide user-specific results via a test-drive interactive component”. The examiner disagrees and further directs applicant’s attention to at least the Abstract and para 0034, where the system analyses the impact of a recommended product on the users financial model and Para 0035 where a products’ impact assessments are presented to the user.

USC 101 Arguments
	Applicant argues that the claims amount to significantly more and are similar to those claims found in Bascom. The examiner disagrees and notes that neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom. Instead, the claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a buySAFE, Inc. v. Google, Inc.). 
Secondly, the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17). Neither Applicant’s claims nor Applicant’s specification offer or otherwise discuss improvements similar to those in Bascom. Although the claims may speak to an improvement to the accuracy or relevancy of the product provided, any improvements resulting from the claimed invention are manifested only in the procedure for determining if a product fits a user’s profile itself. In other words, the claims do not speak to a particular technical improvement such as those in Bascom or other decisions rendered by the courts. 
Bascom further emphasized that the claims – in light of their unconventional arrangement and technical improvement – represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way. Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B of the Mayo framework. As the claims at issue have been taken to direct themselves to abstract concepts under step 2A, the determination of eligibility hinges on step 2B. A more appropriate comparison of the claims would be to the already cited decisions in Bilski, Bancorp, In re Maucorps, Freddie Mac, Ultramercial, Gametek, and SmartGene, rather than a comparison to Bascom. In each of the aforementioned decisions cited by the Examiner, the claims were ultimately found ineligible despite the recitation of additional elements within the claims. 
Further to this accord, the character of the claims as a whole is not directed to improving computer performance, improving another technology or technical field, or the like. The claims are directed to the use of correction factor in providing more accurate or media program recommendations. The recited additional elements function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limits on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)).

	Applicant argues that the invention is a technology based solution and the claims “recite a non-conventional and non-generic arrangement of additional elements to test drive a product or service and provide user-specific results via a test-drive interactive component at a mobile computing device, as recited in each of claims 16, 17, and 18, configured to overcome the disadvantages of prior art systems”. The examiner disagrees and as stated in the rejection supra, the features of the instant claims may all be done without a computer and the features identified as possibly significantly more are generally generic computer functionality.

	                                                 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625